PER CURIAM.
This matter came to the Court on defendant’s appeal as of right pursuant to Rule 2:2-l(a)(2). The sole issue before the Court— whether defendant actually or constructively possessed cocaine that was found in the vehicle in which he was a passenger — arose from the dissent filed by Judge Fuentes. In respect of that issue, the judgment of the Appellate Division is affirmed, substantially for the reasons expressed in the majority opinion of the Appellate Division, reported at 398 N.J.Super. 142, 940 A.2d 299, 2006 WL 2690000 (2006).